Citation Nr: 0802260	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  99-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a right knee disability listed as dislocated semilunar 
cartilage.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.   
 
3.  Entitlement to an increase in a 20 percent rating for 
postoperative residuals of a meniscectomy of the left knee.   
 
4.  Entitlement to an increase in a 10 percent rating for 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to March 
1972, with an additional 10 months and 18 days of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision that 
granted service connection and a 20 rating for dislocated 
semilunar cartilage of the right knee, effective December 15, 
1997, and granted service connection and a 10 percent rating 
for degenerative joint disease of the right knee, effective 
December 15, 1997.  The RO also reduced the rating for the 
veteran's service-connected postoperative residuals of a 
meniscectomy of the left knee from 20 percent to 10 percent, 
effective December 15, 1997, and denied an increase in a 10 
percent rating for degenerative joint disease of the left 
knee.  Service connection for a low back disability, to 
include as secondary to a service-connected left knee 
disability, and a total disability rating based on individual 
unemployability (TDIU rating), were also denied.  

A February 2004 statement from the veteran's representative 
expressly withdrew the issue of entitlement to a TDIU rating.  
Therefore, that issue is no longer before the Board.  A 
February 2004 RO decision granted service connection and a 10 
percent rating for a low back disability, effective December 
15, 2007.  Therefore, that issue is also no longer on appeal.  

In a June 2006 decision, the Board granted restoration of a 
20 percent rating for postoperative residuals of a 
meniscectomy of the left knee.  The Board remanded the 
remaining issues for further development.  

An August 2006 RO decision implemented that June 2006 Board 
decision and restored the 20 percent rating for postoperative 
residuals of a meniscectomy of the left knee. 

In January 2006, the veteran filed a claim for entitlement to 
a TDIU rating.  That issue is not before the Board at this 
time and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee disability listed as dislocated 
semilunar cartilage of the right knee is not manifested by 
severe instability or subluxation.  

2.  The veteran's degenerative joint disease of the right 
knee is manifested by arthritis with motion ranging from 5 to 
115 degrees in extension and flexion to 0 to 90 degrees 
extension and flexion.  

3.  The veteran's postoperative residuals of a meniscectomy 
of the left knee are not manifested by severe instability or 
subluxation.  

4.  The veteran's degenerative joint disease of the left knee 
is manifested by painful motion which varied during the 
course of the appeal and worsened during flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for dislocated semilunar cartilage of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2007).  

3.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of a meniscectomy of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 (2007).  

4.  The criteria for a rating of 20 percent for degenerative 
joint disease of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2003, February 2004, and July 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The July 
2006 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, where the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service VA treatment records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5258.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  



I.  Dislocated Semilunar Cartilage of the Right Knee

The RO has rated the veteran's service-connected right knee 
disability as dislocated semilunar cartilage, evaluated as 20 
percent disabling under Diagnostic Code 5258, effective 
December 12, 1997.  This is the maximum rating under this 
code.  

The medical evidence shows that the veteran does not 
specifically have dislocation of the semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  The Board observes that the most recent October 2006 
VA orthopedic examination report did not specifically show 
dislocation of the semilunar cartilage.  In fact, recent 
treatment reports as well as examination reports dated in 
April 1998 and December 2003 do not show such symptomatology.  
A March 1998 VA orthopedic examination report related a 
diagnosis of internal derangement of the right knee.  In any 
event, the veteran is already in receipt of the maximum 20 
percent rating under Diagnostic Code 5258.  

The Board notes that knee impairment with recurrent 
subluxation or lateral instability is rated 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The most recent October 2006 VA 
orthopedic examination report noted that there was no 
instability, patellar abnormality, or meniscus abnormality in 
the veteran's right knee.  Additionally, the December 2003 VA 
orthopedic examination report indicated that there was no 
gross instability noted in the veteran's right knee and that 
the anterior drawer, Lachman, and McMurray's tests were all 
negative.  Further, a February 2002 VA treatment entry noted 
that the veteran's right knee was stable and a July 1998 
entry noted that the veteran's right knee was negative for 
medial/lateral instability.  Clearly, severe instability as 
required for a 30 percent rating under Diagnostic Code 5257 
is not shown.  Additionally, a separate rating under 
Diagnostic Code 5257 could not be assigned in addition to the 
veteran's current rating under Diagnostic Code 5258 because 
that would entail compensating the veteran twice for the same 
symptoms.  See 38 C.F.R. § 4.14 (pertaining to avoidance of 
pyramiding).  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's dislocated 
semilunar cartilage of the right knee has been more than 20 
percent disabling.  Thus "staged ratings" greater than 20 
percent are not warranted for any period of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The weight of the evidence demonstrates that the veteran's 
dislocated semilunar cartilage of the right knee is no more 
than 20 percent disabling.  As the preponderance of the 
evidence is against the claim for an increased rating for 
this disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Degenerative Joint Disease of the Right Knee

The RO has also assigned a 10 percent rating for degenerative 
joint disease of the right knee, effective December 15, 1997, 
under Diagnostic Codes 5010-5260.  

The medical evidence shows that the veteran has arthritis 
(degenerative joint disease) established by X-ray findings.  
During the course of the appeal, the veteran's right knee 
motion has ranged from full motion in September 1997; to 
5-115 degrees of extension and flexion in April 1998; to 0-
120 degrees in December 2003; to 0-90 degrees in October 
2006.  Except for the April 1998 report showing limitation of 
extension of 5 degrees, all other reports reflect full 
extension.  Flexion has ranged primarily from 110 to 125 
degrees, with the single episode of 90 degrees flexion noted 
on the most recent VA examination report.  

These ranges of motion reflect noncompensable limitation 
under Diagnostic Codes 5260 and 5261.  The veteran is in 
receipt of a 10 percent rating based upon arthritis with some 
limitation of motion under Diagnostic Codes 5003 and 5010.  

Therefore, even considering the effects of pain during use 
and flare-ups, the preponderance of the probative evidence is 
against a finding that right knee motion is limited to the 
degree required for a 20 percent rating under the limitation 
of motion codes at any point during the course of the appeal.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

As compensable limitation of flexion and extension have not 
been shown at any time during the course of the appeal, 
separate ratings under Diagnostic Codes 5260 and 5261 are not 
appropriate.  

In summary, the weight of the evidence demonstrates that the 
veteran's degenerative joint disease of the right knee is no 
more than 10 percent disabling.  As the preponderance of the 
evidence is against the claim for an increased rating for 
this disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Postoperative Residuals of a Meniscectomy of the Left 
Knee

The RO has rated the veteran's service-connected 
postoperative residuals of a meniscectomy of the left knee as 
20 percent disabling under Diagnostic Code 5259 (removal of 
semilunar cartilage).  This was apparently the Diagnostic 
Code utilized when the RO reduced his evaluation from 20 
percent to 10 percent.  However, Diagnostic Code 5259 does 
not provide for a 20 percent rating, and the RO failed to 
change the Diagnostic Code upon restoration of the 20 percent 
rating.  Thus, the Board finds Diagnostic Code 5257 is more 
appropriate, as this was the Diagnostic Code originally 
assigned to the veteran's left knee disorder.  

The Board notes that knee impairment with recurrent 
subluxation or lateral instability is rated 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The most recent October 2006 VA 
orthopedic examination report did not specifically refer to 
instability of the veteran's left knee.  It was noted that 
the veteran reported that he had no episodes of dislocation 
or subluxation.  He did complain of locking of the knee.  The 
December 2003 VA orthopedic examination report indicated that 
there was no gross instability noted in the veteran's left 
knee and that the anterior drawer, and Lachman tests were 
negative.  The examiner remarked that he was unable to 
perform a McMurray's test secondary to limited motion of the 
left knee.  The Board observes that prior treatment records 
do refer to some instability of the veteran's left knee.  For 
example, a July 1998 VA treatment entry noted that the 
veteran's left knee was positive for medial/lateral 
instability.  However, most of the treatment reports and 
examination reports do not refer to left knee instability.  
Clearly, severe instability as required for a 30 percent 
rating under Diagnostic Code 5257 is not shown.  

The weight of the evidence demonstrates that the veteran's 
postoperative residuals of a meniscectomy of the left knee is 
no more than 20 percent disabling.  As the preponderance of 
the evidence is against the claim for an increased rating for 
this disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Degenerative Joint Disease of the Left Knee

The RO has also assigned a 10 percent rating for degenerative 
joint disease of the left knee, under Diagnostic Codes 5010-
5260.  

The medical evidence shows that the veteran has arthritis 
(degenerative joint disease) established by X-ray findings, 
which has been described as severe or advanced.  

Over the course of the appeal, the veteran's range of motion 
of the left knee has reportedly been painful and has varied 
widely.  For example, full extension was noted in September 
1997, February 1998, March 1998, July 1998 and January 2001.  
Minimal loss of extension of between 3 and 5 degrees was 
noted in April 1998, July 2000, February 2002, and October 
2006.  Extension limited to 10 degrees was noted in September 
2000 and November 2000.  Extension limited to 15 degrees was 
noted March 1998, December 1999, and March 2000.

With regard to flexion, the record consistently reflects 
painful and limited flexion.  Flexion generally was limited 
to a noncompensable level, between 55 and 90 degrees.  
Limitation to 30 degrees was noted twice-once in February 
1998 and once in December 2003.

In this case, the veteran's limitation of motion has waxed 
and waned, with only one period of time, from September to 
November 2000, where a compensable limitation of motion was 
maintained in a follow-up report.  Upon review of the 
evidence in its entirety and resolving all doubt in favor of 
the veteran, the Board finds that an increased evaluation to 
20 percent is warranted for the veteran's left knee 
arthritis.  Such is supported by the objective findings of 
severe arthritis coupled with the veteran's consistent 
complaints of painful motion, as well as the decreased motion 
noted during flare-ups.   See DeLuca, supra.  

In this regard, the Board notes that its conclusion is based 
upon consideration of both limitation of extension and 
flexion during flare-ups, as the majority of the ranges of 
motion provided throughout the appeal reflect noncompensable 
limitation of motion.  Thus, if considered for purposes of 
evaluating separately under Diagnostic Codes 5260 and 5261, 
the preponderance of the evidence would be against the claim, 
as every entry revealing compensable limitation of flexion 
was followed by a report showing noncompensable limitation of 
flexion, and except for the September 2000 entry, any entry 
revealing compensable limitation of extension was followed by 
an entry revealing noncompensable limitation of extension.  
Thus, the varying notations of limitation of extension and 
flexion, when considered as a whole, reflect that an increase 
to 20 percent is warranted for left knee arthritis.  

The preponderance of the evidence is against a finding that 
that left knee motion is limited to the degree required for a 
30 percent rating under the limitation of motion codes, even 
considering complaints of pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, the 20 percent rating being assigned takes into 
consideration the effects of pain during use and flare-ups.  
The majority of the range of motion tests conducted during 
the course of the appeal represent noncompensable limitation 
of flexion, extension, or both.  The 20 percent rating being 
assigned adequately addresses the objective findings 
regarding limitation of flexion and extension, as well as the 
subjective complaints.  




ORDER

An initial rating higher than 20 percent for right knee 
disability listed as dislocated semilunar cartilage is 
denied.  

An initial rating higher than 10 percent for degenerative 
joint disease of the right knee is denied.  

An increased rating for postoperative residuals of a 
meniscectomy of the left knee is denied.  

An increased rating to 20 percent for degenerative joint 
disease of the left knee is granted, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


